DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “self-supporting” privacy module of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term "self-supporting " is indefinite. It is unclear if this term means that the privacy module is freestanding and not connected to any surface except for the floor or if it simply must support its own weight. Clarification on this matter and where in the disclosure the intent of the claim scope is set forth and supported would be appreciated. For examination purposes, this is being interpreted as the module supporting its own weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Breuer (US 20110062283 A1).
Regarding claim 1, Breuer discloses an aircraft cabin arrangement comprising:
a passenger seating area comprising at least one passenger seat (Breuer, paragraph 3); and
a non-passenger seating area comprising a temporary privacy module (Breuer, figure 1, item 10) configured to selectively enclose a portion of the non-passenger seating area (Breuer, paragraph 3), the temporary privacy module comprising a support (Breuer, figure 1, item 20) and a privacy device supported by the support (Breuer, figure 1, item 14), wherein the privacy device is movable relative to the support between a stowed position and a deployed position, and wherein, in the deployed position, the privacy device encloses the portion of the non-passenger seating area (Breuer, paragraphs 43 and 44, curtain is used to create a privacy area and is moveable with respect to the support for deployment).

Regarding claim 2, Breuer discloses the aircraft cabin arrangement of claim 1, wherein the privacy device comprises a privacy screen (Breuer, figure 1, item 14) that is movable relative to the support to selectively enclose the portion of the non-passenger seating area (Breuer, paragraph 44).

Regarding claim 3, Breuer discloses the aircraft cabin arrangement of claim 1, wherein the support comprises a railing (Breuer, figure 1, item 20), and wherein the privacy screen is movable along the railing between the stowed position and the deployed position (Breuer, paragraph 44).

Regarding claim 5, Breuer discloses the aircraft cabin arrangement of claim 1, wherein the temporary privacy module is self-supporting within the non-passenger seating area and offset from a fixed wall of the non- passenger seating area (Breuer, figure 1, item 26, support is attached to the overhead baggage compartments and offset from the walls.).

Regarding claim 6, Breuer discloses the aircraft cabin arrangement of claim 1, wherein the temporary privacy module is removably mounted in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area (Breuer, paragraph 4, discloses a prior art option where a privacy module can be removed and stored).

Regarding claim 7, Breuer discloses the aircraft cabin arrangement of claim 1, wherein the temporary privacy module is fixedly mounted in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is fixed within the non- passenger seating area (Breuer, paragraph 9, this invention is designed to be able to remain fixed).

Regarding claim 8, Breuer discloses the aircraft cabin arrangement of claim 1, wherein the non-passenger seating area comprises a galley or a flight attendant seat area (Breuer, paragraph 42 and figure 1, item 16, crew seating).

Regarding claim 16, Breuer discloses a non-passenger seating area for an aircraft cabin arrangement, the non-passenger seating area comprising:
a fixed wall (Breuer, figure 1, item 36, side wall); and
a temporary privacy module comprising (Breuer, figure 1, item 10):
a support mounted on the fixed wall (Breuer, figure 1, item 20); and
a privacy device supported on the support and movable relative to the support between a stowed position and a deployed position (Breuer, figure 1, item 14), wherein, in the deployed position, the privacy device encloses a portion of the non- passenger seating area between the privacy device and the fixed wall and defines a temporary privacy room (Breuer, paragraphs 43 and 44, curtain is used to create a privacy area and is moveable with respect to the support for deployment).

Regarding claim 17, Breuer discloses the non-passenger seating area of claim 16, wherein the non-passenger seating area comprises a flight attendant seat area for the aircraft cabin arrangement, and wherein, in the deployed position, the privacy device encloses the portion of the flight attendant seat area comprising a flight attendant seat (Breuer, paragraph 3).

Regarding claim 19, Breuer discloses the non-passenger seating area of claim 16, wherein the support of the temporary privacy module is removably mounted to the fixed wall in the non-passenger seating area such that a location of the portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area (Breuer, paragraph 4, discloses a prior art option where a privacy module can be removed and stored).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer (US 20110062283 A1) in view of Mosler (US 20110114788 A1).
Regarding claim 4, Breuer teaches the aircraft cabin arrangement of claim 1, except: 
wherein the temporary privacy module is mounted on a fixed wall of the non-passenger seating area.
Mosler teaches an area of the aircraft cabin partitioned by a curtain to accommodate cabin crew wherein the curtain is held by a support attached directly to the wall (Mosler, figure 2c, items 7, 6 and 5b, curtain held by supports attached to the side wall).
	Breuer and Mosler are both considered analogous art as they are both in the same field of aircraft cabin design and partitions. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the privacy device support attachments of Breuer with the supports attaching directly to the sidewall of Mosler as a combination of prior art elements to yield predictable results.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer (US 20110062283 A1) in view of Mosler (US 20110114788 A1).

Regarding claim 9, Breuer discloses a non-passenger seating area for an aircraft cabin arrangement, the non-passenger seating area comprising:
at least one fixed wall (Breuer, figure 1, item 36, side wall); and
a temporary privacy module comprising (Breuer, figure 1, item 10, privacy device):
a support attached to the at least one fixed wall (Breuer, figure 1, item 20); and
a privacy device supported by the support and movable relative to the support between a stowed position and a deployed position (Breuer, figure 1, item 14, curtain),
wherein, in the deployed position, the privacy device encloses a first portion of the non-passenger seating area relative to a second portion of the non- passenger seating area (Breuer, figure 1, item 30, area outside of area enclosed by privacy module shown on the edge of the floor), and
wherein, in the stowed position, the first portion is unenclosed relative to the second portion of the non-passenger seating area (Breuer, paragraph 54, curtain stowed when rest area un-needed so that the non-passenger seating area is not enclosed), except:
wherein the support is attached to at least one fixed wall.
Mosler teaches an area of the aircraft cabin partitioned by a curtain to accommodate cabin crew wherein the curtain is held by a support attached directly to the wall (Mosler, figure 2c, items 7, 6 and 5b, curtain held by supports attached to the side wall).
	Breuer and Mosler are both considered analogous art as they are both in the same field of aircraft cabin design and partitions. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the privacy device support attachments of Breuer with the supports attaching directly to the sidewall of Mosler as a combination of prior art elements to yield predictable results.

Regarding claim 10, Breuer as modified by Mosler discloses the non-passenger seating area of claim 9, wherein the non-passenger seating area comprises a galley or a flight attendant seat area for the aircraft cabin arrangement (Breuer, paragraph 42 and figure 1, item 16, crew seating).

Regarding claim 11, Breuer as modified by Mosler discloses the non-passenger seating area of claim 9, wherein the support is fixedly mounted to the at least one fixed wall in the non-passenger seating area such that a location of the first portion of the non-passenger seating area selectively enclosed by the privacy device is fixed within the non-passenger seating area (Breuer, paragraph 9, this invention is designed to be able to remain fixed).

Regarding claim 12, Breuer as modified by Mosler discloses the non-passenger seating area of claim 9, wherein the support of the temporary privacy module is removably mounted to the at least one fixed wall in the non-passenger seating area such that a location of the first portion of the non-passenger seating area selectively enclosed by the privacy device is adjustable within the non-passenger seating area (Breuer, paragraph 4, discloses a prior art option where a privacy module can be removed and stored).

Regarding claim 13, Breuer as modified by Mosler, as shown above, discloses the non-passenger seating area of claim 9, including the temporary privacy module described therein.
Breuer does not disclose a second temporary privacy module
Mosler teaches curtained space units around an aircraft door in order to create an office space for the cabin crew which gives some degree of privacy where there are multiple space units through the aircraft cabin (Mosler, figure 1, item 4).
	Breuer and Mosler are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Breuer by including multiple privacy modules at different areas around the cabin as shown in Mosler in order to provide rest areas closer to the crew’s working stations.

Regarding claim 14, Breuer as modified by Mosler discloses the non-passenger seating area of claim 9, wherein the support comprises a railing (Breuer, figure 1, item 20, curtain rail), and wherein the privacy device comprises a privacy screen (Breuer, figure 1, item 14, curtain forms privacy screen).

Regarding claim 15, Breuer as modified by Mosler discloses the non-passenger seating area of claim 9, wherein the privacy device is removable from the support when the privacy device is in the stowed position (Breuer, paragraphs 54 and 55, mentions the procedure for detaching the curtain from the support for storage in the overhead compartment).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer (US 20110062283 A1) in view of Mosler (US 20110114788 A1).

Regarding claim 18, Breuer discloses the non-passenger seating area of claim 16, wherein the support is fixedly mounted in the non-passenger seating area such that a location of the portion of the non- passenger seating area selectively enclosed by the privacy device is fixed within the non- passenger seating area (Breuer, paragraph 9, this invention is designed to able to remain fixed), except:
wherein the support is attached to at least one fixed wall.
Mosler teaches an area of the aircraft cabin partitioned by a curtain to accommodate cabin crew wherein the curtain is held by a support attached directly to the wall (Mosler, figure 2c, items 7, 6 and 5b, curtain held by supports attached to the side wall).
	Breuer and Mosler are both considered analogous art as they are both in the same field of aircraft cabin design and partitions. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the privacy device support attachments of Breuer with the supports attaching directly to the sidewall of Mosler as a combination of prior art elements to yield predictable results.

Regarding claim 20, Breuer discloses the non-passenger seating area of claim 16, including the temporary privacy module described therein.
Breuer does not disclose a second temporary privacy module
Mosler teaches curtained space units around an aircraft door in order to create an office space for the cabin crew which gives some degree of privacy where there are multiple space units through the aircraft cabin (Mosler, figure 1, item 4).
	Breuer and Mosler are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Breuer by including multiple privacy modules at different areas around the cabin as shown in Mosler in order to provide rest areas closer to the crew’s working stations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (US 20180099753 A1) teaches a privacy partition for an aircraft seat with the partition forming a box like structure around a seat.
Erlacher (EP 3486172 A1) teaches a private room for a passenger that is either formed from a curtain suspended from the ceiling or a a similar rigid structure.
Moe (EP 3848285 A1) teaches a space including a seat partitioned by a dividing curtain
Gershon (US 10888479 B1) teaches an enclosure for an aircraft seat that is used to prevent the spread of pathogens
Jentz (WO 2016016027 A1) teaches a partition for the rear of an aircraft between the passenger seating section and the non-passenger seating section also including a galley and lavatory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642